DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed January 06, 2021 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 06, 2020.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2018/0085011 A1) (hereinafter – Ma).

Regarding claim 1, Ma discloses A blood pressure measuring device, configured to perform operations comprising (Abstract and entire document):
acquiring an electrocardiogram of a user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
acquiring a pulse wave of the user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a ;
extracting, for the user, a heart rate based on of the electrocardiogram (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
extracting, for the user, a pulse wave velocity based on the electrocardiogram and the pulse wave (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
extracting, for the user and based on the pulse wave, one or more feature values pertaining to the pulse wave (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”), and
estimating, by deploying at least one machine learning model, a blood pressure of the user from the heart rate, the pulse wave velocity and the one or more feature values (Para. [0148], “In step ,
wherein the at least one machine learning model has learned, by nonparametric regression analysis, a relationship between a blood pressure of each subject of a plurality of subjects whose data is used to train the at least one machine learning model and a heart rate of the subject, a pulse wave velocity and one or more feature values pertaining to a pulse wave extracted for the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave).
Regarding claim 2, Ma discloses The blood pressure measuring device according to claim 1, wherein: the at least one machine learning model includes a first machine learning model that has learned a relationship between a systolic blood pressure of the subject and the heart rate of the subject, and the pulse wave velocity and the one or more feature values of the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the ; and
the estimating of the blood pressure of the user comprises estimating, by deploying the first machine learning model, systolic blood pressure of the user, wherein the first machine learning model is deployed with inputs comprising the heart rate of the user, and the pulse wave velocity and the one or more feature values of the user (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave).
Regarding claim 3, Ma discloses The blood pressure measuring device according to claim 2, wherein: the at least one machine learning model includes a second machine learning model that has learned a relationship between diastolic blood pressure of the subject and the heart rate of the subject, and the pulse wave velocity and the one or more feature values of the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave);
and the estimating of the blood pressure of the user comprises estimating, by deploying the second machine learning model, diastolic blood pressure of the user, wherein the second machine learning model is deployed with inputs comprising the heart rate of the user, and the pulse wave velocity and the one or more feature values of the user (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave).
Regarding claim 4, Ma discloses The blood pressure measuring device according to claim 1, wherein the extracting of the heart rate comprises: detecting a plurality of R-wave peak points of the electrocardiogram (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”), 
performing an outlier exclusion process on the plurality of R-wave peak points to exclude one or more outlier R-wave peak points from the plurality of R-wave peak points to render a set of R-wave peak points (Para. [0171], “In a specific example, statistical analysis may eliminate some outliers in calibration values (C), reduce data size, or elect more reliable calibration values (C) for further calculations.”), and
extracting, subsequent to the performing of the outlier exclusion process on the plurality of R-wave peak points, the heart rate of the user based on a time interval of the set of R-wave peak points (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as .
Regarding claim 5, Ma discloses The blood pressure measuring device according to claim 4, wherein the extracting of the pulse wave velocity comprises: detecting a rising point of the pulse wave, a point of maximal slope of the pulse wave and a systolic peak point of the pulse wave (Para. [0128], “In another example, PTT may be approximated by the time interval between the maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on the ECG waveform and the point E on the PPG waveform (indicating the maximum slope of the PPG waveform). The point E indicating the maximum slope of the PPG waveform may be detected by a recognition method integrated in the recognition unit 420.”),
performing an outlier exclusion process on the rising point of the pulse wave, the point of maximal slope of the pulse wave and the systolic peak point of the pulse wave (Para. [0171], “In a specific example, statistical analysis may eliminate some outliers in calibration values (C), reduce data size, or elect more reliable calibration values (C) for further calculations.”), and
extracting, subsequent to the performing of the outlier exclusion process on the rising point, the point of maximal slope, and the systolic peak point, the pulse wave velocity based on a time interval of the set of R-wave peak points and one of the rising point of the pulse wave, the point of maximal slope of the pulse wave, and the systolic peak point of the pulse wave (Para. [0128], “In another example, PTT may be approximated by the time interval between the maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on the ECG waveform and the point E on the PPG waveform (indicating the maximum slope of the PPG waveform). The point E indicating the .
Regarding claim 6, Ma discloses The blood pressure measuring device according to claim 5, wherein the extracting of the one or more feature values comprises: detecting a diastolic peak point of the pulse wave (Para. [0128], “In another example, PTT may be approximated by the time interval between the maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on the ECG waveform and the point E on the PPG waveform (indicating the maximum slope of the PPG waveform). The point E indicating the maximum slope of the PPG waveform may be detected by a recognition method integrated in the recognition unit 420.”),
performing an outlier exclusion process on the diastolic peak point of the pulse wave (Para. [0171], “In a specific example, statistical analysis may eliminate some outliers in calibration values (C), reduce data size, or elect more reliable calibration values (C) for further calculations.”), and
 extracting, subsequent to the performing of the outlier exclusion process on the diastolic peak point, a crest ratio of the systolic peak point and the diastolic peak point of the pulse wave, a time interval of the systolic peak point and the diastolic peak point of the pulse wave, and a time interval of the rising point and the systolic peak point of the pulse wave (Para. [0128], “In another example, PTT may be approximated by the time interval between the maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on the ECG waveform and the point E on the PPG waveform (indicating the maximum slope of the PPG waveform). The point E indicating the maximum slope of the PPG waveform may be detected by a recognition method integrated in the recognition unit 420.”).
Regarding claim 7, Ma discloses The blood pressure measuring device according to claim 5, wherein the extracting of the one or more feature values comprises: detecting a plurality of peak points of an acceleration pulse wave, wherein the acceleration pulse wave is a second derivative of the pulse wave of the user with respect to time (Para. [0145], “Differentiation and/or integration may be used to construct differential equations in order to provide a more suitable model 900-5.”),
performing an outlier exclusion process on the plurality of peak points of the acceleration pulse wave being the acceleration of the pulse wave (Para. [0171], “In a specific example, statistical analysis may eliminate some outliers in calibration values (C), reduce data size, or elect more reliable calibration values (C) for further calculations.”), and
extracting, subsequent to the performing of the outlier exclusion process on the plurality of peak points, crest ratios and time intervals between the plurality of peak points of the acceleration pulse wave (Para. [0145], “Differentiation and/or integration may be used to construct differential equations in order to provide a more suitable model 900-5.”).
Regarding claim 8, Ma discloses The blood pressure measuring device according to claim 1, wherein the extracting of the one or more feature values comprises: comparing a velocity pulse wave at rest, and a velocity pulse wave during exercise, wherein the velocity pulse wave at rest is a velocity of the pulse wave acquired when the user is at rest, wherein the velocity pulse wave during exercise is the velocity of the pulse wave acquired when the user is exercising, wherein the velocity pulse wave is a first derivative of the pulse wave of the user with respect to time (Para. [0059], “Examples of such information may include the motion state of the subject at or around the acquisition time”, para. [0134], “For example, the physiological information may include motion or not”, para. [0205], “when subject 2 is in motion” and para. [0175], “Internal variables such as, body temperature, metabolism rate, mood, level of activity, type of activity, diet, and health condition, etc.”),
performing an outlier exclusion process on the pulse wave acquired when the user is exercising (Para. [0171], “In a specific example, statistical analysis may eliminate some outliers in calibration values (C), reduce data size, or elect more reliable calibration values (C) for further calculations.”), and
extracting, subsequent to the performing of the outlier exclusion process on the pulse wave acquired when the user is exercising, one or a plurality of feature values pertaining to the pulse wave acquired when the user is exercising (Para. [0059], “Examples of such information may include the motion state of the subject at or around the acquisition time”, para. [0134], “For example, the physiological information may include motion or not”, para. [0205], “when subject 2 is in motion” and para. [0175], “Internal variables such as, body temperature, metabolism rate, mood, level of activity, type of activity, diet, and health condition, etc.”).
Regarding claim 10, Ma discloses A method of measuring blood pressure, which comprises (Abstract and entire document):
acquiring an electrocardiogram of a user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
acquiring a pulse wave of the user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
extracting, for the user, a heart rate based on the electrocardiogram (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a ;
extracting, for the user, a pulse wave velocity based on the electrocardiogram and the pulse wave (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
extracting, for the user and based on the pulse wave, one or more feature values pertaining to the pulse wave (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”); and
estimating, by deploying at least one machine learning model, a blood pressure of the user from the heart rate, the pulse wave velocity and the one or more feature values (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by ,
wherein the at least one machine learning model has learned, by nonparametric regression analysis, a relationship between a blood pressure of each subject of a plurality of subjects whose data is used to train the at least one machine learning model and a heart rate of the subject, a pulse wave velocity and one or more feature values pertaining to a pulse wave extracted for the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave).
Regarding claim 11, Ma discloses A non-transitory computer readable medium storing a blood pressure measurement program for causing a computer to perform operations comprising (Abstract and entire document):
acquiring an electrocardiogram of a user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
acquiring a pulse wave of the user (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse ;
extracting, for the user, a heart rate based on the electrocardiogram (Para. [0064], “Exemplary cardiovascular signals may include a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, a ballistocardiogram (BCG) signal, a blood pressure (BP), a systolic blood pressure (SBP), a diastolic blood pressure (DBP), a pulse rate (PR), a heart rate (HR), a heart rate variation (HRV), cardiac murmur, blood oxygen saturation, a density of blood, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”);
extracting, for the user, a pulse wave velocity based on the electrocardiogram and the pulse wave (See fig. 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
estimating, by deploying at least one machine learning model, a blood pressure of the user from the heart rate, the pulse wave velocity and the one or more feature values (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave),
wherein the at least one machine learning model has learned, by nonparametric regression analysis, a relationship between a blood pressure of each subject of a plurality of subjects whose data is used to train the at least one machine learning model and a heart rate of the subject, a pulse wave velocity and one or more feature values pertaining to a pulse wave extracted for the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0085011 A1) (hereinafter – Ma) in view of Bhushan et al. (US 2017/0347894 A1) (hereinafter – Bhushan).

Regarding claim 9, Ma discloses The blood pressure measuring device according to claim 1, wherein the at least one machine learning model learns a relationship between the blood pressure of the subject and a heart rate of the subject, the pulse wave velocity of the subject and one or more feature values of the subject (Para. [0148], “In step 906, a determination may be made as to whether different models 900-5 are to be used for calculating the SBP and the DBP. The determination may be made by the system or a portion thereof (e.g., based on an instruction provided by a subject, a user other than the subject, or an instruction or a rule derived by machine learning of prior data, prior behaviors of the subject, or of a user other than the subject), or by the subject, or by a user other than the subject.” See also FIG. 7 and 8 for the relationship between ECG, heart rate and pulse wave), by using one or more of:
Ma fails to disclose K-nearest neighbor regression of using blood pressure of K subjects selected in ascending order of distance between the heart rate, the pulse wave velocity and the one or plurality of feature values of the user, and the heart rate, the pulse wave velocity and the one or a plurality of feature values of the subject, wherein K is a natural number equal to or greater than one;
random forest regression of constructing a plurality of decision trees for determining blood pressure based on quantities randomly selected from among the heart rate, the pulse wave velocity and the one or a plurality of feature values of the subject, and using blood pressure obtained in accordance with the plurality of decision trees based on the heart rate, the pulse wave velocity and the one or plurality of feature values extracted for the user; or
support vector regression of using values of a kernel function obtained based on of a support vector belonging to a regression hyperplane worked out so that respective margins for a heart rate, a pulse wave velocity and one or a plurality of feature values pertaining to a pulse wave extracted for each of the plurality of subjects are maximized, and based on the heart rate, the pulse wave velocity and the one or plurality of feature values extracted for the user.
However, in the same field of endeavor, Bhushan teaches K-nearest neighbor regression of using blood pressure of K subjects selected in ascending order of distance between the heart rate, the pulse wave velocity and the one or plurality of feature values of the user, and the heart rate, the pulse wave velocity and the one or a plurality of feature values of the subject, wherein K is a natural number equal to or greater than one (Para. [0061], “Here f.sub.1 and f.sub.2 are derived from variants of: a) Support Vector Machine; b) Bayesian Ridge Regression Model; c) K-Nearest-Neighbours Regression Model; d) Random Forest Regression model.”);
random forest regression of constructing a plurality of decision trees for determining blood pressure based on quantities randomly selected from among the heart rate, the pulse wave velocity and the one or a plurality of feature values of the subject, and using blood pressure obtained in accordance with the plurality of decision trees based on the heart rate, the pulse wave velocity and the one or plurality of feature values extracted for the user (Para. [0061], “Here f.sub.1 and f.sub.2 are derived from variants of: a) Support Vector Machine; b) Bayesian Ridge Regression Model; c) K-Nearest-Neighbours Regression Model; d) Random Forest Regression model.”); or
support vector regression of using values of a kernel function obtained based on of a support vector belonging to a regression hyperplane worked out so that respective margins for a heart rate, a pulse wave velocity and one or a plurality of feature values pertaining to a pulse wave extracted for each of the plurality of subjects are maximized, and based on the heart rate, the pulse wave velocity and the one or plurality of feature values extracted for the user (Para. [0061], “Here f.sub.1 and f.sub.2 are derived from variants of: a) Support Vector Machine; b) Bayesian Ridge Regression Model; c) K-Nearest-Neighbours Regression Model; d) Random Forest Regression model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Ma to include a regression method as taught by Bushan in order to provide insights and recommendations for each user (para. [0026], “The system described here has the ability to record medical data from multiple users, and to then use machine learning algorithms to derive insights and provide recommendations for each particular user, and to facilitate online consultations with data sharing.”).

Response to Arguments
Applicant’s arguments, see page 8-9, filed January 06, 2021, with respect to the section 101 rejections have been fully considered and are persuasive.  The section 101 rejections of October 06, 2020 has been withdrawn. 
Applicant’s arguments with respect to section 103 rejections of claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791